DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 05/11/2021.
Claims 1-2, 7-8, 13-17 and 20 are currently amended claims. Claims 11-12 are currently cancelled claims. Claim 21 is newly added. Claims 1-10, 13-21 are pending and considered.
The objection of claims 1-14, 16 due to informalities has been withdrawn in light of applicant’s amendment to the claims.
Response to Argument
Applicant’s argument, see pages 7-11 of the Remark filed 5/11/2021, with respect to claims over prior arts have been fully considered and are persuasive, further in view of the examiner’s amendments below. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. Therefore the rejection under 35 U.S.C. 103 of claims 1-20 has been withdrawn. The newly added claim 21 depends on the allowable independent claim 1, therefore is also allowable.
Allowable Subject Matter
Claims 1-10, 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to method and apparatus of a device that stores an object on a plurality of storage servers by compressing and encrypting the compressed data 
Claim 1 (similarly claims 16) identifies the uniquely distinct features “compressing the object; encrypting the compressed object with object key; creating a plurality of bit vectors from the encrypted compressed object; randomizing the plurality of bit vectors to generate a plurality of randomized bit vectors; creating a plurality of client half-keys for each of the plurality of randomized bit vectors; storing, by the client, the plurality of client half-keys;
sending the plurality of randomized bit vectors and the plurality of client half-keys to the plurality of storage servers, wherein each of the plurality of storage servers generates a corresponding server half-key, creates a bit vector key from at least the received one of the plurality of client half-keys and the server half-key, encrypts the received one of the plurality of randomized bit vectors using at least the bit vector key, stores the encrypted received one of the plurality of randomized bit vectors and the server half-key, deletes the corresponding client half-keys, and the client sends the plurality of client half-keys to the plurality of storage servers when the client reads the object”. 
. 
The prior art, Bellare et al (US20080137857A1) discloses system and method of secret sharing scheme for distribution and recovery of private data. In particular, Bellare teaches encrypting object with key and generating randomized shares of data by using splitting algorithm and cryptographic engine for securely storing the private data.
The prior art, Wright et al (US20170364704A1) discloses method for compressing data and further encrypting the compressed data for data storage in order to provide enhanced protection and anonymity.
The prior art, Rodoper et al (US8874915B1) discloses system and method of optimized encryption key exchange. In particular, Rodoper teaches generating encryption by combining device private key with server public key using key exchange cryptography for encryption and decryption of electronic media data. 
, Moon et al (US20160253520A1) discloses method and device for encryption and decryption of data in a device. In particular Moon teaches discarding the private key to protect sensitive data from read and write in locked state.
The prior art, Orsini et al (US20120072723A1) discloses system and method for secure data sharing. In particular Orsini teaches decrypting the encrypted randomized data and de-randomizing the randomized data to recreate the sensitive data for data retrieving.
The prior arts, either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 1 (similarly claims 16) of “compressing the object; encrypting the compressed object with object key; creating a plurality of bit vectors from the encrypted compressed object; randomizing the plurality of bit vectors to generate a plurality of randomized bit vectors; creating a plurality of client half-keys for each of the plurality of randomized bit vectors; storing, by the client, the plurality of client half-keys; sending the plurality of randomized bit vectors and the plurality of client half-keys to the plurality of storage servers, wherein each of the plurality of storage servers generates a corresponding server half-key, creates a bit vector key from at least the received one of the plurality of client half-keys and the server half-key, encrypts the received one of the plurality of randomized bit vectors using at least the bit vector key, stores the encrypted received one of the plurality of randomized bit vectors and the server half--key, deletes the corresponding client half-keys, and the client sends the plurality of client half-keys to the plurality of storage servers when the client reads the object”.
The prior arts, either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 15 (similarly claims 20) of “retrieving a client full key and a 
Regarding the dependent claims: dependent claims 2-14, 21, and 17-19 are also allowed for incorporating the allowable feature recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
The application has been amended as follows: 
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eric Replogle (408-720-3414) on 6/24/2021 and further communication on 6/27/2021 and 6/29/2021 (See PTO-413 interview summary).

PLEASE AMEND THE CLAIMS AS FOLLOWS:
1.	(Currently amended) A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to store an object on a plurality of storage servers, the method comprising:
receiving an object, on a client, to be stored; 
compressing the object; 
encrypting the compressed object with an object key; 
creating a plurality of bit vectors from the encrypted compressed object; 
randomizing the plurality of bit vectors to generate a plurality of randomized bit vectors; 
creating a plurality of client half-keys for each of the plurality of randomized bit vectors; 
storing, by the client, the plurality of client half-keys;
sending the plurality of randomized bit vectors and the plurality of client half-keys to the plurality of storage servers, wherein each of the plurality of storage servers generates a corresponding server half-key, creates a bit vector key from at least [[the]] a received one of the plurality of client half-keys and the corresponding server half-key, encrypts [[the]] a received one of the plurality of randomized bit vectors using at least the bit vector key, stores the encrypted received one of the plurality of randomized bit corresponding server half-key, deletes the received one of the plurality of corresponding client half-keys, and the client sends the plurality of client half-keys to the plurality of storage servers when the client reads the object.

2.	(Currently amended) The non-transitory machine-readable medium of claim 1, wherein each of the plurality of client half-keys corresponds to each of the plurality of randomized bit vectors.

3.	(Currently amended) The non-transitory machine-readable medium of claim 1, wherein each of the plurality of randomized bit vectors is sent to a different one of the plurality of storage servers.

4.	(Currently amended) The non-transitory machine-readable medium of claim 1, wherein the plurality of storage servers belongs to different ones of a plurality of cloud service providers.

5.	(Currently amended) The non-transitory machine-readable medium of claim 4, wherein each of the plurality of storage servers belongs to different one of a plurality of cloud service providers.

6.	(Currently amended) The non-transitory machine-readable medium of claim 4, wherein the plurality of storage servers are located in different geographic locations.

non-transitory machine-readable medium of claim 1, further comprising: 
storing the object key on the client.

8.	(Currently amended) The non-transitory machine-readable medium of claim 1, wherein there are N randomized bit vectors in the plurality of randomized bit vectors, each of the N randomized bit vectors corresponds to a different one of the client half-keys, and a unique combination of one of the N randomized bit vectors and the corresponding client half-keys is sent to a different one of the plurality of storage servers.

9.	(Currently amended) The non-transitory machine-readable medium of claim 1, wherein the randomizing comprises: 
creating the plurality of randomized bit vectors using a function of the plurality of bit vectors and a random bit vector.

10.	(Currently amended) The non-transitory machine-readable medium of claim 9, wherein the function of the plurality of bit vectors and [[a]] the random bit vector comprises,
XORing one of plurality of bit vectors and [[a]] the random bit vector, and
for each of the remaining plurality of bit vectors, 
XORing the bit vector with a different one of the plurality of bit vectors.

11.	(Canceled) 

12.	(Canceled) 

13.	(Currently Amended) The non-transitory machine-readable medium of claim 1, wherein each of the plurality of the storage servers stores the encrypted one of the plurality of randomized bit vectors and the corresponding server half-key in separate secure data stores.

14.	(Currently Amended) The non-transitory machine-readable medium of claim 1, wherein each of the plurality of client half-keys and the corresponding server half-keys are masks.

15.	(Currently Amended) A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to read an object stored on a plurality of storage servers, the method comprising:
receiving an object identifier, on a client; 
retrieving a client full key and a plurality of client half-keys; 
requesting a plurality of randomized bit vectors from the plurality of storage servers, wherein each of the requests to the plurality of storage servers includes a corresponding one of the plurality of client half-keys, each of the plurality of storage servers generates a bit vector key from [[a]] the corresponding one of the plurality of client half-keys and a stored server half-key, decrypts a corresponding one of plurality of the bit vector key, and deletes the corresponding one of the plurality of client half-keys; 
receiving the plurality of randomized bit vectors from the plurality of storage servers; 
de-randomizing the plurality of randomized bit vectors to generate a plurality of bit vectors; 
assembling an encrypted object from the plurality of bit vectors; 
decrypting the encrypted object using the client full key; 
decompressing the decrypted object; and 
returning the object.

16.	(Currently Amended) A method to store an object on a plurality of storage servers, the method comprising:
receiving an object, on a client, to be stored; 
compressing the object; 
encrypting the compressed object with an object key; 
creating a plurality of bit vectors from the encrypted compressed object; 
randomizing the plurality of bit vectors to generate a plurality of randomized bit vectors; 
creating a plurality of client half-keys for each of the plurality of randomized bit vectors; 
storing, by the client, the plurality of client half-keys;
a received one of the plurality of client half-keys and the server corresponding half-key, encrypts [[the]] a received one of the plurality of randomized bit vectors using at least the bit vector key, stores the encrypted received one of the plurality of randomized bit vectors and the corresponding server half-key, deletes the received one of the plurality of 

17.	(Previously Presented) The method of claim 16, wherein each of the plurality of client half-keys corresponds to each of the plurality of randomized bit vectors.

18.	(Previously Presented) The method of claim 16, wherein each of the plurality of randomized bit vectors is sent to a different one of the plurality of storage servers.

19.	(Previously Presented) The method of claim 16, wherein the plurality of storage servers belongs to different ones of a plurality of cloud service providers.

20.	(Currently Amended) A method to read an object stored on a plurality of storage servers, the method comprising:
receiving an object identifier, on a client; 
retrieving a client full key and a plurality of client half-keys; 
the corresponding one of the plurality of client half-keys and a stored server half-key, decrypts a corresponding one of plurality of encrypted randomized bit vectors with [[a]] the bit vector key, and deletes the corresponding one of the plurality of client half-keys; 
receiving [[a]] the plurality of randomized bit vectors from the plurality of storage servers; 
de-randomizing the plurality of randomized bit vectors to generate a plurality of bit vectors; 
assembling an encrypted object from the plurality of bit vectors; 
decrypting the encrypted object using the client full key; 
decompressing the decrypted object; and
returning the object.

21.	(Currently amended) The non-transitory machine-readable medium of claim 1, wherein each of the plurality of client half-keys and each of the corresponding 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436  

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436